Order of the Family Court, New York County (Michael Gage, J.), entered on or about January 31, 1989, which, inter alia, directed that respondent have no contact with either of the subject minor children until their respective 18th birthdays, unanimously affirmed, without costs.
Order of the same court entered on or about March 6, 1989, which found respondent in violation of an order of protection issued December 4,1987, and sentenced respondent to 60 days’ incarceration, with 58 days of said sentence suspended, unanimously affirmed, without costs.
Based on a review of the record, we find ample corroboration of the hearsay statements of the minor children that they were sexually abused (Matter of Nicole V., 71 NY2d 112). Any doubts which we might have had as to the methods or findings of the validator Ms. P. are dispelled by the physical evidence of abuse as adduced by Dr. Haddad. In view of this physical evidence, and the other evidence on the record as a whole, we find no error in the refusal to reopen the hearing based on collateral matters affecting the credibility of Ms. P. The remaining arguments raised have been considered and found *479to be without merit. In affirming the final order, we observe that the order is subject to modification to permit visitation when that would be within the best interests of the children. Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.